DETAILED ACTION
Response to Amendment
	The Amendment filed January 27, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed October 28, 2020. Additionally, Applicant’s claim for benefit of a prior-file application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is now in compliance with the conditions for receiving benefit based on the amendment to claims 7, 11, and 19. The claims are in condition for allowance.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for accessing at least a portion of a shared file, comprising: 
performing the following steps, in response to at least one read request for at least a first portion of said shared file: 

prefetching at least a second portion of said shared file from at least one storage device, wherein said second portion is predicted to be accessed based at least in part on said detected at least one pattern, 
wherein said shared file is created by a plurality of processes, wherein each of said plurality of processes has a unique physical logfile for storing data written by a corresponding process and a unique physical index file for storing metadata for the corresponding process, wherein, for a given write operation of a data chunk to the shared file by a given one of said plurality of processes, (i) said data chunk is stored in said unique physical logfile corresponding to said given process, and (ii) an index entry is created for said unique physical index file corresponding to said given process, that maps said data chunk within a logical representation of said shared file to a location within said unique physical logfile, wherein a plurality of said index entries is stored in said unique physical index file corresponding to said given process in a compressed format using said detected at least one pattern and wherein said prefetching of said at least second portion of said shared file is performed using at least one of said unique physical index files, comprising said compressed format, for said plurality of processes and wherein the method is performed by at least one processing device comprising a processor coupled to a memory.”

Independent claim 9 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:

detecting, using at least one processing device of a pattern-aware prefetching file system, at least one pattern in at least two consecutive non-sequential accesses of said shared file, wherein said at least one pattern is detected by analyzing distances between consecutive logical offsets in said at least one read request for said shared file; and 
prefetching at least a second portion of said shared file from at least one storage device, wherein said second portion is predicted to be accessed based at least in part on said detected at least one pattern, 
wherein said shared file is created by a plurality of processes, wherein each of said plurality of processes has a unique physical logfile for storing data written by a corresponding process and a unique physical index file for storing metadata for the corresponding process, wherein, for a given write operation of a data chunk to the shared file by a given one of said plurality of processes, (i) said data chunk is stored in said unique physical logfile corresponding to said given process, and (ii) an index entry is created for said unique physical index file corresponding to said given process, that maps said data chunk within a logical representation of said shared file to a location within said unique physical logfile, wherein a plurality of said index entries is stored in said unique physical index file corresponding to said given process in a compressed format using said detected at least one pattern and wherein said prefetching of said at least second portion of said shared file is performed using at least one of said unique physical index files, comprising said compressed format, for said plurality of processes.”

Independent claim 13 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A pattern-aware prefetching file system, comprising: 
a pattern detector of a pattern-aware prefetching file system for detecting, in response to at least one read request for at least a first portion of a shared file, using at least one processing device of said pattern-aware prefetching file system, at least one pattern in at least two consecutive non-sequential accesses of said shared file, wherein said at least one pattern is detected by analyzing distances between consecutive logical offsets in said at least one read request for said shared file; and 
a prefetch manager for prefetching, in response to said at least one read request for said at least first portion of said shared file, at least a second portion of said shared file from at least one storage device, wherein said second portion is predicted to be accessed based at least in part on said detected at least one pattern; and 
a prefetch cache for storing at least said portion of said shared file, wherein said shared file is created by a plurality of processes, 
wherein each of said plurality of processes has a unique physical logfile for storing data written by a corresponding process and a unique physical index file for storing metadata for the corresponding process, wherein, for a given write operation of a data chunk to the shared file by a given one of said plurality of processes, (i) said data chunk is stored in said unique physical logfile corresponding to said given process, and (ii) an index entry is created for said unique wherein a plurality of said index entries is stored in said unique physical index file corresponding to said given process in a compressed format using said detected at least one pattern and wherein said prefetching of said at least second portion of said shared file is performed using at least one of said unique physical index files, comprising said compressed format, for said plurality of processes.”

The above recited limitations are supported by the specification as originally filed at least at page 4, lines 15-17, page 8, lines 15-27, page 10, line 1, to page 11, line 2. The most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Claims 2-8, 10-12, and 14-20 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed January 27, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.